FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                        December 22, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                         No. 15-1234
                                                 (D.C. No. 1:13-CR-00411-PAB-1)
THERON MAXTON,                                               (D. Colo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, LUCERO, and GORSUCH, Circuit Judges.
                  _________________________________

      Theron Maxton appeals the district court’s denial of his motion for substitute

counsel and a continuance of trial. Exercising jurisdiction under 28 U.S.C. § 1291,

we affirm.

                                           I

      Maxton was charged with four counts of retaliating against a federal officer by

threatening the officer or a family member, based on statements Maxton made while

incarcerated at the Federal Correctional Institute. He was initially represented by

Assistant Federal Public Defender Scott Varholak. Varholak withdrew as counsel in

March 2014 and was replaced by Paula Ray.

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      On July 2, 2014, Maxton filed a pro se motion requesting a different attorney.

The district court scheduled a hearing on the motion for July 7, but Maxton refused to

leave prison to attend. Maxton was not injured or ill, he simply refused to leave his

cell. He had engaged in similar conduct during prior proceedings. The court

rescheduled the hearing for July 14. On July 9, Maxton filed a second motion

seeking substitute counsel. The court denied both the July 2 and the July 9 motions

after an ex parte hearing at which Ray and Maxton addressed the court.

       One week later, on July 21, Maxton moved to represent himself. Ray moved

to withdraw. Maxton again refused to leave prison to attend a hearing on those

motions. Although the court stated it could not rule without Maxton present, it

granted a request to continue trial to conduct a mental health evaluation. At an

October 2014 hearing, Ray informed the court that Maxton wished to withdraw his

motion and proceed with Ray as his attorney.

      The court scheduled trial for January 20, 2015. On December 29, 2014,

Maxton filed a motion to substitute counsel and delay trial. At a hearing on that

motion, held January 8, 2015, Maxton stated that he spoke with Ray and no longer

wanted a different attorney. At a pre-trial hearing on January 16, Maxton said he was

“all right for trial,” but he later indicated he might wish to represent himself because

the prosecutor was making false statements. The district court explained to Maxton

that Ray would cross-examine witnesses and would be responsible for making

strategic decisions.



                                            2
       The morning of trial, Maxton once again refused to leave his cell. He

eventually relented, arriving several hours late with another motion to substitute

counsel and continue trial. In this motion, Maxton argued that: (1) Ray was

unprepared because she had not investigated his claim that he was beaten prior to an

interview with an FBI agent; (2) Ray had not informed him that he could have

testified at a suppression hearing; and (3) Ray refused to inform the court that the

government’s medical expert was prejudiced against him.

         The court denied Maxton’s motion. It stated the motion was “being made

way too late” and was based on issues Maxton “knew or should have known about”

earlier. The court specifically noted that Maxton should have raised his concerns at

the January 16 hearing. After allowing Maxton to speak, the court further stated that

the issues raised in the motions were “in all likelihood entrusted to your attorney”

and “don’t provide adequate grounds for substitution of counsel or a continuation of

the trial.”

       Maxton was convicted on all four counts and sentenced to 100 months’

imprisonment. He timely appealed.

                                           II

       We review a district court’s denial of a motion for substitute counsel for abuse

of discretion. United States v. Lott, 310 F.3d 1231, 1249 (10th Cir. 2002). “To

warrant a substitution of counsel, the defendant must show good cause, such as a

conflict of interest, a complete breakdown of communication or an irreconcilable

conflict which leads to an apparently unjust verdict.” United States v. Blaze, 143

                                           3
F.3d 585, 593 (10th Cir. 1998) (quotation omitted). “Good cause for substitution of

counsel consists of more than a mere strategic disagreement between a defendant and

his attorney . . . rather, there must be a total breakdown in communications.” Lott,

310 F.3d at 1249.

      In deciding if a district court abused its discretion, we consider whether: “(1)

the defendant’s request was timely; (2) the trial court adequately inquired into

defendant’s reasons for making the request; (3) the defendant-attorney conflict was

so great that it led to a total lack of communications precluding an adequate defense;

and (4) the defendant substantially and unreasonably contributed to the

communication breakdown.” United States v. Porter, 405 F.3d 1136, 1140 (10th Cir.

2005). The timeliness issue must be “strongly consider[ed]” because “there must be

some limit to the defendant’s ability to manipulate the judicial system.” United

States v. Beers, 189 F.3d 1297, 1302 (10th Cir. 1999) (quotation omitted).

      Maxton argues that the district court failed to properly inquire into his reasons

for seeking substitution of counsel. He cites to Lott in which we stated that “[i]f a

defendant makes sufficiently specific, factually based allegations in support of his

request for new counsel, the district court must conduct a hearing into his complaint.”

310 F.3d at 1249. However, we also explained in a footnote that “[f]ormal inquiry

may not be necessary . . . where the defendant otherwise stated his reasons for

dissatisfaction on the record.” Id. at 1249 n.15 (quotation omitted); see also United

States v. Padilla, 819 F.2d 952, 956 n.1 (10th Cir. 1987) (“While the court did not

conduct a formal inquiry into defendant’s reasons for terminating appointed and

                                           4
retained counsel, the omission is harmless where the defendant otherwise stated his

reasons for dissatisfaction.”).

        Maxton’s motion detailed his reasons for seeking substitute counsel. Each of

the three issues he raised concerned a strategic disagreement that fell short of the

good-cause threshold. Although the court did not conduct a formal hearing on the

motion, it asked both Maxton and counsel if they wished to add anything to the

motion’s argument. Given the wholly insubstantial nature of Maxton’s complaints, a

formal hearing was not necessary because it would have added “nothing to the

district court’s understanding of the defendant’s complaint.” Lott, 310 F.3d at 1249

n.15.

        In addition to the inquiry issue, Maxton argues that the district court erred by

denying his motion based solely on timeliness. He cites to several Third Circuit

cases holding that there is not a firm time limit for a motion to substitute counsel.

See, e.g., United States v. Welty, 674 F.2d 185, 187 (3d Cir. 1982) (motion made on

“eve of trial” must be fully considered). But the district court also stated that the

issues argued in Maxton’s motion did not “provide adequate grounds for substitution

of counsel or a continuation of the trial.” Maxton notes that the district court

provided this comment after it announced that it would deny his motion. However,

we are not aware of any case law suggesting that a district court must provide all of

its reasons before pronouncing a decision and inquiring further.




                                             5
            III

AFFIRMED.


             Entered for the Court


             Carlos F. Lucero
             Circuit Judge




            6